Citation Nr: 1039945	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for VA purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to February 
1946.  He died in April 2001, and the appellant claims status as 
his surviving spouse.  The appellant testified at a Board hearing 
held at the RO (i.e., Travel Board hearing) in August 2008.  The 
Veterans Law Judge who held that hearing has subsequently left 
the Board; in August 2010, the appellant was informed of this, 
and told that she could testify at another Board hearing if she 
so wished.  She was told that if she did not respond, the Board 
would presume that she did not want another hearing; she did not 
respond.  Accordingly, another hearing will not be scheduled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

First, it does not appear that the appellant and the individual 
(E.W.) who was previously thought to be her accredited agent were 
informed that although he is not an accredited agent, as an 
individual, a person may be authorized to prepare, present, and 
prosecute one claim.  38 C.F.R. § 14.630(a) (2010).  
Representation may be provided by an individual pursuant to this 
regulation one time only, and the file does not reflect whether 
E.W. meets this criterion.  38 C.F.R. § 14.630(b) (2010).  In 
addition, the claimant and the individual must sign a statement 
that no compensation will be charged or paid for services.  
38 C.F.R. § 14.630(a).  Because it appears, from a report of 
contact with the individual (E.W.) dated May 13, 2010, that his 
representation of the appellant may fall within the scope of this 
regulation, and because he was not informed of the regulation, 
but was simply told he was not an accredited agent, both he and 
the appellant should be provided with information concerning one-
time representative by an individual, as well as the appropriate 
forms to submit, if desired. 

Concerning the merits of her claim, the term "surviving spouse" 
means a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived with 
the veteran continuously from the date of marriage to the date of 
the veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran without 
the fault of the spouse.  38 U.S.C.A. § 101(3) (West 2002); 
38 C.F.R. §§ 3.50, 3.53.  

If the evidence establishes that a separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did not 
show intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b).  The 
Federal Circuit Court has interpreted this to mean that a 
mutually agreed separation will only constitute desertion when 
consent has been induced by the other spouse's misconduct or 
determination to end the marriage.  Alpough v. Nicholson, 490 
F.3d 1352, 1358 (Fed. Cir. 2007).

It is not disputed that the Veteran and the appellant were 
married in 1985, and remained married until his death in April 
2001; the issue in this case is whether there was continuous 
cohabitation, particularly in light of the Veteran's 1990 and 
1991 statements indicating the appellant deserted him.  The 
appellant contends that although they lived apart, it was due to 
the Veteran's health conditions, and she states that she 
continued to look after him; there was no intent to desert the 
Veteran.  Previously, the appeal was remanded to obtain evidence 
relevant to this issue, including VA records dated to April 2001.  
Records, however, of the Veteran's terminal hospitalization, from 
April 3-4, 2001, were not obtained.  Although an abstract of this 
hospitalization indicates that the Veteran's sister was listed as 
his next of kin, terminal hospitalization reports often contain 
more detailed information concerning personal factors such as 
marital status, and in order to ensure that all potentially 
relevant evidence which may support the appellant's claim has 
been obtained, the complete records of this hospitalization must 
be obtained, if available.  

Accordingly, the case is REMANDED for the following action:

1.  Inform both the appellant and E.W. (the 
individual previously thought to be her 
accredited agent) that E.W. may represent the 
appellant, as an individual, if certain 
conditions are met.  Specifically, he may be 
authorized to prepare, present, and prosecute 
one claim, one time only, if a power of 
attorney is executed on VA Form 21-22a, 
"Appointment of Attorney or Agent as 
Claimant's Representative," and a statement 
signed by the person and the claimant that no 
compensation will be charged or paid for the 
services, is filed with the agency of 
original jurisdiction where the claim is 
presented.  See 38 C.F.R. § 14.630, 
"authorization for a particular claim," for 
the complete text of this regulation, 
including limited exceptions which must be 
approved by the General Counsel.  Furnish the 
appropriate form, and provide an appropriate 
time for response.

2.  Obtain all records of the Veteran's 
terminal hospitalization in Audie L. Murphy 
VA Medical Center from April 3-4, 2001.  All 
efforts to obtain these records, and the 
responses received, must be documented in the 
claims file, and must continue until it is 
reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.

3.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO should review the claim for status as the 
Veteran's surviving spouse.  If the claim 
remains denied, the appellant and her 
representative (if any) should be provided 
with a supplemental statement of the case, 
and given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


